Digitally signed by
                                                                            Reporter of Decisions
                          Illinois Official Reports                         Reason: I attest to the
                                                                            accuracy and
                                                                            integrity of this
                                                                            document
                                  Supreme Court                             Date: 2017.07.13
                                                                            10:02:27 -05'00'




                         People v. McDonald, 2016 IL 118882




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               STANLEY McDONALD, Appellant.



Docket No.           118882



Filed                December 15, 2016
Rehearing denied     January 23, 2017



Decision Under       Appeal from the Appellate Court for the First District, heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Dennis J. Porter, Judge, presiding.



Judgment             Appellate court judgment affirmed.


Counsel on           Michael J. Pelletier, State Appellate Defender, Patricia Mysza, Deputy
Appeal               Defender, and Deborah Nall, Assistant Appellate Defender, of the
                     Office of the State Appellate Defender, of Chicago, for appellant.

                     Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
                     State’s Attorney, of Chicago (Alan J. Spellberg, Michelle Katz, and
                     Heather Fahrenkrog, Assistant State’s Attorneys, of counsel), for the
                     People.
     Justices                 JUSTICE GARMAN delivered the judgment of the court, with
                              opinion.
                              Chief Justice Karmeier and Justices Thomas and Theis concurred in
                              the judgment and opinion.
                              Justice Burke dissented, with opinion, joined by Justices Freeman and
                              Kilbride.
                              Justices Burke, Freeman, and Kilbride dissented upon denial of
                              rehearing.



                                               OPINION

¶1          Defendant, Stanley McDonald, was convicted in the circuit court of Cook County of the
       first degree murder of his boyfriend, Lawrence Gladney. The incident took place in May 2004
       during a physical altercation between defendant and Gladney, who lived together in an
       apartment on West 111th Street in Chicago. Defendant was initially tried in 2007 and was
       convicted of first degree murder. That conviction was overturned on appeal due to an
       erroneous jury instruction and the cause remanded for a new trial. People v. McDonald, 401 Ill.
       App. 3d 54 (2010). In February 2012, defendant was tried for first degree murder a second time
       and convicted. The trial court instructed the jury on second degree murder, unreasonable belief
       in self-defense, but declined to give instructions on second degree murder due to serious
       provocation or involuntary manslaughter. The trial court sentenced defendant to 27 years’
       imprisonment. The appellate court affirmed, finding that the trial court did not abuse its
       discretion in refusing the tendered instructions. 2014 IL App (1st) 121009-U. This court
       granted defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Mar. 15, 2016).

¶2                                            BACKGROUND
¶3         At defendant’s trial, paramedic Luis Ponce de Leon testified that on the evening of May 16,
       2004, he and his partner responded to an emergency at 337 West 111th Street in Chicago.
       There, he observed the victim, identified as Lawrence Gladney, lying on the ground in the
       backyard of the residence. His face was covered in blood, and there was a very large laceration
       to the right side of his face. The paramedics could smell alcohol on Gladney’s breath, and they
       observed needle track marks indicating drug use. Gladney was bleeding profusely and was
       very combative as the paramedics attempted to treat him. By the time they arrived at the
       hospital, Gladney had lost approximately half his blood volume.
¶4         The testimony of Dr. Gerald Lemole, a neurosurgeon, was presented by stipulation. He
       testified that two days after admission to the hospital, Gladney had a massive stroke. The
       stroke occurred as a result of the stab wound to Gladney’s right cheek, which had damaged the
       carotid artery and caused a blood clot to form. Dr. Lemole performed surgery to remove some
       bone from Gladney’s skull to relieve the swelling of his brain. However, the pressure in his
       brain continued to increase.
¶5         Dr. Nancy Jones, Cook County chief medical examiner, performed an autopsy on Gladney.
       She found three stab wounds on his body. There was a stab wound on the right side of his face


                                                  -2-
       that was about two inches long. Another stab wound was located on the left side of Gladney’s
       chest, and that one was about one inch in length. The third stab wound was to his left upper arm
       and also measured one inch in length. The wounds to the chest and arm were superficial in that
       they did not go into the body cavity but were confined to tissue and muscle under the skin. The
       wounds to the face and chest were both downward wounds, indicating that the knife came
       down from above Gladney’s body. Gladney also had abrasions on his left arm and both legs.
       With respect to the facial wound, Dr. Jones testified that for the carotid artery to be involved,
       the knife would have to go through facial bones, down and toward the center of the body.
       Gladney died of multiple stab wounds, and the manner of death was homicide. Dr. Jones
       further testified that if someone were aiming to cut the carotid artery, he would aim for the
       neck, rather than the face.
¶6          Charlotte Davis, defendant’s cousin, testified that on May 16, 2004, she lived in the
       basement of the house on West 111th Street. The basement was divided into two sections. She
       and her boyfriend, Calvin Holliday, lived in one section, and defendant and Gladney lived in
       the other section. When she saw defendant on that day, he was upset and angry because
       Gladney had been gone all day. He said he was going to “get” Gladney when he got home. He
       also said he was going to kill Gladney. When he said these things, defendant had a knife in his
       hand. Defendant thought Gladney was having an affair.
¶7          At around 10 that evening, Gladney came home. Davis was standing by the back door in
       the main part of the house when she heard Gladney and defendant arguing in the backyard.
       Gladney had his bicycle, and he and defendant were arguing over it. Davis went outside to see
       what was happening. She observed both men standing at the top of the stairs leading to the
       basement. She did not see what happened at the beginning of the argument. She saw defendant
       try to pull the bicycle downstairs and Gladney standing further up and pulling the bicycle in the
       opposite direction. She heard Gladney say “ugh” and put his hand to his right eye. Blood was
       running down his face. Davis’s mother called the police.
¶8          Davis testified that she did not see Gladney hit defendant. She acknowledged testifying
       before the grand jury and during defendant’s previous trial, where she testified that Gladney hit
       or may have hit defendant during the struggle over the bicycle. Davis identified the knife that
       defendant had in his hand on the day of the incident. Davis testified to a previous incident
       between defendant and Gladney on New Year’s Eve in 2003, when defendant cut Gladney on
       the head with a knife during an argument.
¶9          Calvin Holliday testified that around 9 a.m. on the day of the incident, he drank a few beers
       with defendant, who was upset due to an argument between him and Gladney. Defendant had a
       knife, and he told Holliday that he was going to kill Gladney. Later, Holliday went to a liquor
       store. He saw Gladney, and they shared some wine. They both went back to the house.
       Defendant was there, and he and Gladney talked. On direct examination, Holliday
       acknowledged that he testified before the grand jury that when Gladney came home the first
       time, defendant still had the knife and that he pointed it at Gladney, saying he was going to kill
       Gladney that day. On cross-examination, Holliday testified that when Gladney came home the
       first time, defendant and Gladney talked, and there was no fighting at that time.
¶ 10        Holliday testified that Gladney left and came home again in the evening around 10.
       Holliday was on the phone with his sister. Davis came into the house yelling. Holliday went
       outside and saw Gladney lying on the ground with defendant on top of him, saying “please


                                                   -3-
       don’t die.” Defendant had a knife in his hand. Holliday acknowledged that during his grand
       jury testimony, he said that Gladney was “bloody everywhere” and that defendant asked him to
       help Gladney.
¶ 11        Officer Carroll Conry of the Chicago police department testified that she was on beat patrol
       with her partner when they received a call to respond to the West 111th Street residence. When
       they arrived, Conry saw defendant leaning over Gladney. Defendant’s clothes were covered
       with blood. A large carving knife was lying on the ground.
¶ 12        Officer Reginald Arrington testified that he and his partner also responded to the scene.
       When they arrived, Arrington observed Gladney lying on the ground bleeding from the right
       side of his face, and he appeared to be trying to shove defendant away. Arrington saw a butcher
       knife on the ground about two feet from Gladney. Arrington took defendant into custody and
       took him to Roseland Hospital. Arrington observed a laceration to defendant’s lip and scrapes
       on his knees.
¶ 13        Dr. Carrie Wilson testified that she treated defendant in the emergency room. Defendant
       had a superficial laceration to the upper lip and a sore throat. He also had abrasions to both his
       knees. An X-ray of defendant’s neck did not show any bone damage.
¶ 14        Detective Todd Pierce of the Chicago police department testified that at the time of the
       incident, he was a domestic violence detective. A trail of blood led from the area where
       Gladney had been lying to the rear basement door. Pierce found blood spatter marks on the
       sides of the door frame and some drops of blood on the stairs to the basement. There was blood
       inside the entryway between the door and the rest of the apartment. It appeared the fight started
       in that entryway at the bottom of the stairs.
¶ 15        The parties stipulated to the testimony of Dr. James Doherty, a trauma surgeon who treated
       Gladney. Doherty performed surgery to repair Gladney’s carotid artery and remove the blood
       clot. However, Gladney’s condition continued to worsen, and he was referred to a
       neurosurgeon. Gladney was very combative when first brought into the emergency room. He
       attacked the nurses and the emergency medical technician. He removed the IV from his arm.
       Gladney’s blood alcohol level was 0.19, and he had cocaine in his system. Doherty observed
       no defensive wounds on Gladney’s body.
¶ 16        Over defendant’s objection, Officer Conry testified in rebuttal for the State that when she
       arrived at the scene, she approached defendant and asked what had happened. Defendant said
       that “somebody” stabbed Gladney.
¶ 17        At the jury instruction conference, the State objected to defendant’s tendering of
       instructions on (1) second degree murder based on serious provocation and on unreasonable
       belief in self-defense, (2) involuntary manslaughter, and (3) self-defense. The trial court stated
       its intention to give instructions on self-defense and on second degree murder, unreasonable
       belief in self-defense. However, the court declined to give a second degree murder, serious
       provocation, instruction. The court noted that the evidence was uncontradicted that defendant
       was walking around on the day of the incident with a knife in his hand talking about killing
       Gladney. The fight was not a spontaneous action on defendant’s part. He had been looking to
       confront Gladney for hours before the event occurred. In addition, the evidence was clear that
       Gladney did not have a weapon of any kind. The trial court also found the evidence of
       provocation to be “very, very, very sketchy. I don’t know if it rises to a scintilla.” The court
       referred to Davis’s uncertain trial testimony concerning whether Gladney had punched

                                                   -4-
       defendant. The testimony did not indicate when, where, or under what circumstances this
       occurred, only that Gladney and defendant were engaged in a “tussle” over the bicycle when
       Davis observed them.
¶ 18        The jury convicted defendant of first degree murder. Defendant filed a posttrial motion that
       did not claim error in the trial court’s refusal to give an instruction on involuntary
       manslaughter. The trial court denied the posttrial motion and, following a hearing, sentenced
       defendant to 27 years in prison.
¶ 19        Defendant filed a notice of appeal. The appellate court affirmed his conviction. The court
       rejected defendant’s argument that the applicable standard of review for a refusal to give
       requested jury instructions is de novo. The appellate court found that the proper standard is
       abuse of discretion, and the court determined that the trial court did not abuse its discretion in
       this case. The appellate court also found that the trial court erred in allowing the State to call
       Officer Conry in rebuttal, concluding that the State should have elicited her rebuttal testimony
       in its case-in-chief. However, the appellate court found that the error was harmless. As stated,
       this court granted defendant leave to appeal.

¶ 20                                            ANALYSIS
¶ 21                                                  I
¶ 22       Defendant argues that the proper standard of review on the issue of the trial court’s refusal
       to give a requested jury instruction is de novo. The State argues that the appropriate standard is
       abuse of discretion.
¶ 23       First, we determine the quantum of evidence that is required for a trial court to give a jury
       instruction on a lesser-included offense. We agree with the dissent that this court has at times
       been less than clear about the standard to be used in determining whether sufficient evidence
       exists to warrant the giving of a jury instruction (infra ¶ 72 (Burke, J., dissenting, joined by
       Freeman and Kilbride, JJ.)). We have sometimes stated that an instruction is justified if some
       credible evidence exists in the record that would reduce the charged offense to a lesser offense.
       See, e.g., People v. DiVincenzo, 183 Ill. 2d 239, 249 (1998); People v. Jones, 219 Ill. 2d 1, 31
       (2006). In other cases, we have stated that an instruction on a lesser offense should be given
       where the record contains some evidence to support the giving of the instruction. See, e.g.,
       People v. Foster, 119 Ill. 2d 69, 87 (1987); People v. Jones, 175 Ill. 2d 126, 131-32 (1997);
       People v. Mohr, 228 Ill. 2d 53, 65 (2008). As noted by the appellate court in People v. Willett,
       2015 IL App (4th) 130702, ¶ 71, this has led to confusion.
¶ 24       The phrase “credible evidence” appears to have originated in this court’s decision in
       People v. Ward, 101 Ill. 2d 443, 451 (1984). However, the two cases cited by Ward in support
       of the credible evidence standard did not use that standard. See People v. Joyner, 50 Ill. 2d 302,
       306 (1972); People v. Canada, 26 Ill. 2d 491, 491-92 (1962). DiVincenzo, 183 Ill. 2d at 249,
       further confused the issue by using both some evidence and credible evidence in the same
       paragraph. DiVincenzo cited Ward in support but also cited Foster, 119 Ill. 2d at 87, in which
       this court stated that where there is evidence in the record that, if believed by the jury, would
       reduce a crime to a lesser offense, an instruction on that offense should be given. Foster,
       therefore, does not support DiVincenzo’s statement that some credible evidence is required.
¶ 25       We hold that the appropriate standard for determining whether a defendant is entitled to a
       jury instruction on a lesser-included offense is whether there is some evidence in the record

                                                   -5-
       that, if believed by the jury, will reduce the crime charged to a lesser offense, not whether there
       is some credible evidence. It is not the province of the trial court to weigh the evidence when
       deciding whether a jury instruction is justified. Lockett, 82 Ill. 2d at 552-53; Jones, 175 Ill. 2d
       at 132. Requiring that credible evidence exist in the record risks the trial court invading the
       function of the jury and substituting its own credibility determination for that of the jury.
       Willett, 2015 IL App (4th) 130702, ¶ 88.
¶ 26       We now turn to the parties’ arguments on the standard of review.
¶ 27       Defendant relies on decisions of this court, namely, People v. Washington, 2012 IL
       110283, People v. Everette, 141 Ill. 2d 147 (1990), and People v. Lockett, 82 Ill. 2d 546 (1980),
       and an appellate court decision, People v. Viramontes, 2014 IL App (1st) 130075. In
       Washington, the defendant was convicted of first degree murder. The trial court gave the
       defendant’s requested jury instruction on self-defense but refused to give an instruction on
       second degree murder, concluding that a question must exist as to whether the defendant’s
       subjective belief in the need for the use of force was reasonable and that there was no evidence
       that the defendant had an unreasonable belief. The issue before this court was whether the trial
       court was required to give an instruction for second degree murder due to an unreasonable
       belief in self-defense once it had determined that sufficient evidence existed to give an
       instruction on self-defense. This court held that:
                “when the evidence supports the giving of a jury instruction on self-defense, an
                instruction on second degree murder must be given as a mandatory counterpart. A
                failure to do so deprives the jury of the ability to make a factual determination as to
                whether the defendant had a subjective belief in the necessity for the use of force in
                self-defense but that belief was unreasonable. Our holding applies only in cases, such
                as Lockett and the instant case, where the trial court has determined that the giving of
                an instruction on self-defense is warranted and the defendant requests the giving of a
                second degree murder instruction.” Washington, 2012 IL 110283, ¶ 56.
¶ 28       In describing the standard of review, we stated that “[t]he question of whether sufficient
       evidence exists in the record to support the giving of a jury instruction is a question of law
       subject to de novo review.” Id. ¶ 19. Washington relied on this court’s 1980 decision in
       Lockett. There, the defendant and his friends, who were in the defendant’s car, engaged in an
       argument with a man pulling a cart filled with glass bottles. The man came up to the passenger
       side and pulled a smoking pipe out of his back pocket. The defendant and his friends laughed.
       The man then said he had something in his cart that would make the defendant and his friends
       move. He reached into the cart and pulled something brown out of it. One of the defendant’s
       friends told him to watch out, and the friend ducked. The defendant pulled out a gun and shot
       the man. Police found no gun on the man but did find an empty brown whiskey bottle lying
       near the man’s body. The trial court gave the jury an instruction on justifiable use of force but
       refused to give one on voluntary manslaughter (now second degree murder). The defendant
       was convicted of murder (now known as first degree murder). The State argued before this
       court that the defendant was not entitled to a voluntary manslaughter instruction based on an
       unreasonable belief in self-defense where the trial court had determined that the jury could find
       from the evidence that the defendant had a reasonable belief in self-defense. This court rejected
       that argument, finding that such an instruction was not precluded. This court found that when
       the evidence supports giving an instruction on justifiable use of force, a tendered instruction on


                                                    -6-
       voluntary manslaughter should be given. The question of whether the defendant’s subjective
       belief was reasonable or unreasonable is for the jury to decide. This court further stated:
                “We can conceive of no circumstance when a judge could determine, as a matter of
                law, that a jury could find the defendant had a reasonable subjective belief the killing
                was justified, but that the jury could not find the defendant’s subjective belief was
                unreasonable.” Lockett, 82 Ill. 2d at 553.
¶ 29        In stating the standard of review in Washington, this court cited its 1990 decision in
       Everette. In that case, the defendant was charged with murder. He claimed that he killed the
       victim accidentally. The trial court refused a tendered jury instruction on self-defense. This
       court found error and cited its holding in Lockett. The court held that a homicide defendant is
       entitled to an instruction on self-defense where there is some evidence in the record that, if
       believed by a jury, would support the defense, even where the defendant testifies that he
       accidentally killed the victim. Everette, 141 Ill. 2d at 156-57. The court then turned to the facts
       of the case to determine whether the defendant was entitled to an instruction on self-defense.
       The court noted that, “[i]t is a matter of law whether the defendant has met the evidentiary
       minimum entitling him to instructions on an affirmative defense.” Id. at 157.
¶ 30        Defendant here argues that de novo is the correct standard of review for a refusal to give a
       requested jury instruction. In addition to his reliance on Lockett, Everette, and Washington, he
       relies on an appellate court decision, People v. Viramontes, 2014 IL App (1st) 130075. That
       case involved the trial court’s refusal to give the defendant’s requested jury instructions on
       second degree murder based on provocation and involuntary manslaughter. The appellate court
       stated the standard of review as follows:
                “As a reviewing court, we determine whether the instructions fully and fairly set out the
                law applicable to the theories of the State and the defense. [Citation.] Whether to give a
                certain jury instruction falls within the sound discretion of the trial court, and we will
                reverse its judgment only on an abuse of discretion. [Citation.] The question of the
                sufficiency of evidence in the record to support a jury instruction, however, is a legal
                question reviewed de novo. [Citation.]” Id. ¶ 36.
¶ 31        Defendant argues that Viramontes illustrates that a trial court generally has discretion to
       determine the appropriate jury instructions, but in the limited situation of ruling on lesser
       offense instructions requested by the defense, the trial court always abuses that discretion by
       refusing to give the instructions if they are supported by slight evidence. Although he uses the
       language of abuse of discretion, defendant seems to be arguing that the standard is really
       de novo in lesser offense instruction cases. As an example, he cites this court’s decision in
       People v. Jones, 219 Ill. 2d 1 (2006), and attempts to distinguish it from the appellate court
       decision in this case. In Jones, the defendant was convicted of first degree murder. The trial
       court refused to give a jury instruction on involuntary manslaughter, finding no indication in
       the evidence that the defendant had acted recklessly. This court noted that the giving of jury
       instructions lies within the sound discretion of the trial court. An instruction on a lesser offense
       is justified when there is some “credible evidence” to support the giving of the instruction. Id.
       at 31. Where there is evidentiary support for an involuntary manslaughter instruction, the
       failure to give the instruction constitutes an abuse of discretion. This court then briefly
       reviewed the evidence and found a complete absence of any evidence to support an involuntary



                                                    -7-
       manslaughter instruction. This court thus held that the trial court did not abuse its discretion in
       refusing to give the instruction. Id. at 31-32.
¶ 32       Defendant’s reading of Jones is incorrect. Common sense dictates that, for a reviewing
       court to determine whether the trial court abused its discretion, it must undertake a review of
       the relevant evidence. This is necessary because an abuse of discretion occurs where the trial
       court’s decision is arbitrary, fanciful, or unreasonable to the degree that no reasonable person
       would agree with it. People v. Rivera, 2013 IL 112467, ¶ 37. The question is not whether the
       reviewing court would have made the same decision if it were acting as the lower tribunal.
       United States Steel Corp. v. Illinois Pollution Control Board, 384 Ill. App. 3d 457, 461 (2008).
       In contrast, de novo review does not require the reviewing court to defer to the trial court’s
       judgment or reasoning; it is completely independent of the trial court’s decision. Under the
       de novo standard, the reviewing court performs the same analysis that the trial court would
       perform. Nationwide Advantage Mortgage Co. v. Ortiz, 2012 IL App (1st) 112755, ¶ 20. The
       question is thus whether the trial court’s decision was correct as a matter of law.
¶ 33       In Jones, this court did not substitute its judgment for that of the trial court. Rather, we
       found the trial court had not abused its discretion when it determined that there was no
       evidence of recklessness. Jones, 219 Ill. 2d at 32. That this court did not detail the factual
       findings of the trial court supporting its refusal to give the instruction does not transform our
       decision into one utilizing de novo review. We explicitly stated the standard of review as abuse
       of discretion. Thus, defendant’s effort to contrast Jones with the appellate court’s decision in
       this case fails. In both cases, the reviewing courts utilized an abuse of discretion standard of
       review. As noted above, we reject the “credible evidence” standard utilized in Jones. However,
       this does not impact our analysis on the standard of review.
¶ 34       The appellate court’s decision in Viramontes, cited by defendant above, erroneously relied
       on Washington when it stated that the question of sufficiency of the evidence to support a jury
       instruction is a legal question reviewed de novo. As we note further in this opinion,
       Washington addressed only a question of law and did not consider whether the trial court had
       abused its discretion in any way. Thus, we reject defendant’s reliance on Viramontes.
¶ 35       Defendant confuses the issue by arguing that in People v. Hari, 218 Ill. 2d 275 (2006), this
       court “explicitly applied a de novo standard of review in holding that the trial court necessarily
       abused its discretion in denying instructions on an affirmative defense.” This is an inherently
       contradictory statement. Contrary to defendant’s claim, this is not what happened in Hari.
       There, the defendant was charged with first degree murder and attempted first degree murder.
       He requested a jury instruction on the affirmative defense of involuntary intoxication due to
       alleged side effects of medication. The trial court found that the evidence did raise the issue of
       involuntary intoxication, but the court denied the requested instruction on the ground that
       existing case law required that the involuntary intoxication must be due to “trick, artifice, or
       force.” Id. at 289.
¶ 36       The question before this court in Hari was whether the defendant’s requested instruction
       was permitted under the language of section 6-3 of the Criminal Code of 1961 (720 ILCS 5/6-3
       (West 2014)). As to the standard of review, this court stated that “[o]n the law issues before us,
       our review proceeds de novo.” Hari, 218 Ill. 2d at 291. We interpreted the statute and found
       that the drugged condition alleged by the defendant was involuntarily produced within the
       meaning of the statute. The court then proceeded to determine whether the defendant had


                                                    -8-
       produced “some evidence” that his drugged condition was involuntarily produced and
       deprived him of the capacity to appreciate the wrongfulness of his conduct or to conform his
       conduct to the requirements of the law. In doing so, this court reviewed the evidence at trial on
       the issue of the side effects of the medication defendant was taking at the time of the incident.
       The court thus found that the trial court had erred in refusing to give the instruction. Id. at
       295-96.
¶ 37       Although defendant claims this court applied an “explicitly” de novo standard of review in
       Hari, this was true only as to the issue of law regarding whether the language of the statute
       included the intoxicating effects of medication. As to the trial court’s failure to give the jury an
       instruction on the defendant’s affirmative defense, we set forth the familiar standard of abuse
       of discretion where the trial court refuses to instruct the jury on an affirmative defense and we
       further stated that this standard applies even if the evidence is conflicting. Id. at 296.
       Accordingly, defendant’s reading of Hari is inaccurate, and we reject his claim that Hari
       applied a de novo standard of review to the question of evidentiary support for the requested
       instruction.
¶ 38       The State points out that, historically, this court has deferred to the trial court’s decision as
       to whether sufficient evidence supports a particular jury instruction. See Jones, 219 Ill. 2d at
       31; People v. Kite, 153 Ill. 2d 40, 46 (1992) (“It is well settled that on issues of credibility of
       witnesses, this court will, necessarily, defer to findings of the trial court. [Citations.]
       Furthermore, a reviewing court will not reweigh the evidence in determining whether an
       instruction was proper on a certain theory.” (Internal quotation marks omitted.)); People v.
       Crane, 145 Ill. 2d 520, 526 (1991) (“A defendant is entitled to an instruction on his theory of
       the case if there is some foundation for the instruction in the evidence [citation], and if there is
       such evidence, it is an abuse of discretion for the trial court to refuse to so instruct the jury.”).
¶ 39       The State argues, and we agree, that Lockett, Everette, and Washington did not apply a
       de novo standard of review to the question of whether the trial court erred in finding sufficient
       evidence to justify giving an instruction. In each case, the trial court found sufficient evidence
       to warrant the instruction but found that the instruction could not be given as a matter of law. In
       Lockett, the trial court’s reason for refusing the voluntary manslaughter instruction was not
       because the evidence failed to support such an instruction. The court gave an instruction on
       self-defense. The question was whether the evidence on self-defense would also support an
       instruction on voluntary manslaughter. Rather than relying on the evidence, the trial court
       based its decision on legal principles. This court held that, as a matter of law, the trial court was
       incorrect and that if the record contains evidence of a defendant’s subjective belief, both
       instructions should be given. Lockett, 82 Ill. 2d at 553-54.
¶ 40       In Everette, the defendant testified that he shot the victim by accident. He requested jury
       instructions on both self-defense and involuntary manslaughter. The trial court ruled that the
       defendant must rely on one defense or the other but could not have the jury instructed on both,
       because the two defenses were, by definition, inconsistent with each other. The trial court
       concluded that the evidence supported only an accident defense, and it thus instructed the jury
       on involuntary manslaughter but not self-defense. This court reviewed the issue as one of law
       and held that a homicide defendant is entitled to an instruction on self-defense where there is
       some evidence in the record that, if believed by a jury, would support the defense, even where
       the defendant testifies that he accidentally killed the victim. Everette, 141 Ill. 2d at 156-57.


                                                     -9-
       This court went on to review the evidence to determine whether sufficient evidence existed. In
       doing so, the court agreed with the trial court’s finding that the defendant was not the
       aggressor, noted that the trial court correctly examined the record for evidence of any physical
       contact between the defendant and the victim prior to the defendant’s use of force, and found
       that the trial court properly considered the evidence of the defendant’s motive in its
       determination that the evidence did not support an instruction on self-defense. Id. at 159-61.
¶ 41       Washington reviewed a question of law: whether a second degree murder instruction must
       be given as a mandatory counterpart to an instruction on self-defense. Hence, this court utilized
       a de novo standard of review. Relying on Lockett, this court held that when the trial court
       determines that sufficient evidence exists in the record to support an instruction on
       self-defense, an instruction on second degree murder must be given if requested by the
       defendant. Washington, 2012 IL 110283, ¶ 56. While we acknowledge that the choice of
       wording in explaining the de novo standard in Washington was less than clear, we emphasize
       that this court did not utilize a de novo standard to review the trial court’s decision to refuse to
       give a second degree murder instruction. The trial court’s decision in Washington involved a
       legal question not amenable to an abuse of discretion standard of review.
¶ 42       Thus, we reject defendant’s argument that this court did not defer to the trial court’s
       findings in these three cases but rather independently reviewed the facts contained in the
       record in each case. We hold that when the trial court, after reviewing all the evidence,
       determines that there is insufficient evidence to justify the giving of a jury instruction, the
       proper standard of review of that decision is abuse of discretion.

¶ 43                                                     II
¶ 44       We now turn to defendant’s argument that the trial court erred in refusing to instruct the
       jury on involuntary manslaughter and second degree murder due to serious provocation.
¶ 45       The State argues that defendant has forfeited review of his jury instruction argument with
       respect to the refusal of the trial court to instruct the jury on involuntary manslaughter because,
       although he raised the issues before the trial court, his trial counsel failed to include it in
       defendant’s posttrial motion. Generally, to preserve a claimed error, a defendant must both
       object at trial and include the issue in his posttrial motion. People v. Enoch, 122 Ill. 2d 176, 186
       (1988). This court has recognized three exceptions to this requirement. Reviewing courts will
       review (1) constitutional issues properly preserved at trial that may be raised later in a
       postconviction petition, (2) challenges to the sufficiency of the evidence, and (3) plain errors.
       People v. Cregan, 2014 IL 113600, ¶ 16 (citing Enoch, 122 Ill. 2d at 190).
¶ 46       Defendant relies on the first exception, arguing that the trial court’s refusal to instruct the
       jury on involuntary manslaughter deprived him of due process and his right to a fair jury trial.
       The State counters that this exception does not apply, relying on Enoch, where this court found
       the defendant’s jury instruction argument forfeited. However, the State mischaracterizes the
       holding in Enoch. This court held the jury instruction error forfeited and not subject to the
       constitutional claim exception because the defendant there failed to request the jury instruction
       and failed to file a posttrial motion. Here, defendant did request jury instructions for
       involuntary manslaughter and second degree murder, which were refused. He did not include
       the claimed error as to involuntary manslaughter in his posttrial motion.



                                                    - 10 -
¶ 47       Regardless, we need not decide whether defendant’s alleged jury instruction error in this
       case is subject to the constitutional claim exception to the forfeiture doctrine, as the result we
       reach would be the same under that exception and under plain error review. We therefore
       review defendant’s claim for plain error.
¶ 48       The plain error doctrine permits a reviewing court to consider unpreserved error when (1) a
       clear or obvious error occurred and the evidence is so closely balanced that the error alone
       threatened to tip the scales of justice against the defendant, regardless of the seriousness of the
       error, or (2) a clear or obvious error occurred and the error is so serious that it affected the
       fairness of the defendant’s trial and challenged the integrity of the judicial process, regardless
       of the closeness of the evidence. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). The first
       step in a plain error analysis is to determine whether error occurred. People v. Cosby, 231 Ill.
       2d 262, 273 (2008). Absent reversible error, there can be no plain error. People v. Williams,
       193 Ill. 2d 306, 349 (2000). The defendant has the burden of persuasion on both the threshold
       question of plain error and the question whether the defendant is entitled to relief as a result of
       the error. In re M.W., 232 Ill. 2d 408, 431 (2009).
¶ 49       Defendant argues that the trial court erred in refusing to instruct the jury on involuntary
       manslaughter. He maintains that there was some evidence at trial that he acted recklessly in
       stabbing Gladney.
¶ 50       Involuntary manslaughter is defined as follows:
               “A person who unintentionally kills an individual without lawful justification commits
               involuntary manslaughter if his acts whether lawful or unlawful which cause the death
               are such as are likely to cause death or great bodily harm to some individual, and he
               performs them recklessly ***.” 720 ILCS 5/9-3(a) (West 2014).
       Recklessness is defined as follows:
               “A person is reckless or acts recklessly when that person consciously disregards a
               substantial and unjustifiable risk that circumstances exist or that a result will follow,
               described by the statute defining the offense, and that disregard constitutes a gross
               deviation from the standard of care that a reasonable person would exercise in the
               situation.” 720 ILCS 5/4-6 (West 2014).
¶ 51       The difference between first degree murder and involuntary manslaughter lies in the
       defendant’s mental state. People v. DiVincenzo, 183 Ill. 2d 239, 249 (1998). Defendant was
       charged with two counts of first degree murder. The first count alleged that he intentionally or
       knowingly stabbed and killed Gladney with a knife. The second count alleged that defendant
       stabbed and killed Gladney with a knife, knowing that such stabbing created a strong
       probability of death or great bodily harm to Gladney. “Knowledge” is a conscious awareness
       that one’s conduct is practically certain to cause a particular result. 720 ILCS 5/4-5 (West
       2014).
¶ 52       Certain factors, while not dispositive, may be considered in deciding whether an
       involuntary manslaughter jury instruction is warranted: (1) the disparity of size and strength
       between the defendant and the victim, (2) the duration of the altercation and the severity of the
       victim’s injuries, (3) whether the defendant used a weapon, (4) whether the defendant inflicted
       multiple wounds, and (5) whether the victim was defenseless. DiVincenzo, 183 Ill. 2d at
       250-51.


                                                   - 11 -
¶ 53        Defendant notes that the appellate court found some evidence that defendant did not intend
       to kill Gladney, relying on the fact that both men were of similar size, that two of the three stab
       wounds were superficial, and that the fatal stab wound to Gladney’s face was some evidence
       that defendant did not aim for Gladney’s neck. Defendant argues that these findings should
       have resulted in reversal and remand for a new trial, but the appellate court instead found
       defendant’s case to be similar to People v. Luna, 409 Ill. App. 3d 45 (2011). There, the
       defendant was convicted of murder. He argued that the jury should have been instructed on
       involuntary manslaughter. He alleged that, rather than intentionally stabbing the victim, he
       swung the knife recklessly in the victim’s direction. The defendant’s testimony that he
       intended only to scare the victim away was the only evidence on that point. The appellate court
       held that the trial court did not abuse its discretion in refusing to instruct the jury on
       involuntary manslaughter. The court phrased the primary question as whether there was any
       credible evidence that the defendant did not intentionally stab the victim but instead swung the
       knife recklessly in the victim’s direction. Utilizing this now-rejected standard, the court
       concluded that the defendant intentionally swung the knife in the victim’s direction and this is
       all that is required to preclude an involuntary manslaughter instruction. The appellate court
       discounted the defendant’s testimony as to his subjective intent, as it was not supported by any
       other evidence. Id. at 49-50.
¶ 54        Defendant claims that Luna is contrary to this court’s decision in People v. Whiters, 146 Ill.
       2d 437 (1992). In that case, the defendant stabbed her boyfriend during an argument. She
       testified that he pushed her, ripped the phone off the wall, and threatened to “kick her ass.” The
       defendant grabbed a kitchen knife and pointed it at the victim. When the victim moved toward
       her, she stabbed him in the abdomen. Immediately, the defendant screamed that she did not
       mean it, and she called for an ambulance. The trial court denied the defendant’s request to
       instruct the jury on involuntary manslaughter. This court affirmed the appellate court, which
       found that the record contained evidence of acts by the defendant that, if believed by the jury,
       could reasonably be determined to be reckless conduct. That question was one of fact for the
       jury, and the trial court erred in refusing to give an instruction on involuntary manslaughter. Id.
       at 441.
¶ 55        Defendant compares his situation to that of the defendant in Whiters. He notes that he was
       upset because he believed Gladney was having an affair. He and Gladney were intoxicated,
       they argued, and after the stabbing, defendant called for help and said to Gladney, “Please
       don’t die.” Defendant further asserts that no one witnessed the beginning of the argument and
       there was some evidence that Gladney instigated the argument by punching defendant.
       Defendant points to the testimony of his cousin, Charlotte Davis. She testified at defendant’s
       second trial that she did not see Gladney hit defendant. She then testified that Gladney
       “probably” hit defendant but she only “took notice” when Gladney cried out and was holding
       his eye. At defendant’s second trial, Davis was confronted with her prior testimony at the first
       trial and before the grand jury. At those times, she testified variously that she saw defendant
       and Gladney hitting each other and that Gladney “may” have hit defendant, which “may have
       started the whole thing with the knife and everything.” Davis also testified that defendant had
       the knife in his hand when he and Gladney were struggling over the bicycle.
¶ 56        As further support for his argument that his actions were reckless, defendant points to the
       testimony of the medical examiner, who stated that a person who intends to cut the carotid
       artery would likely aim for the neck, not the face. However, weighing against these factors is

                                                   - 12 -
       the evidence that defendant had cut Gladney with a knife during an argument several months
       before the fatal stabbing. In addition, on the day of the fatal incident, defendant, while holding
       a knife, expressed his belief that Gladney was having an affair and threatened to kill Gladney.
       We also note the evidence that defendant was armed with a knife during the argument, while
       Gladney was unarmed. The testimony of Charlotte Davis as to who started the fight was
       equivocal at best. While she testified that Gladney “probably” hit defendant, her testimony
       indicated that she was not paying attention to defendant and Gladney until she heard Gladney
       cry out and saw him holding his hand over his eye. We also note that defendant stabbed
       Gladney not once but three times.
¶ 57        This case is distinguishable from Whiters. There, the victim ripped a phone off the wall
       during an argument and threatened to beat the defendant. The victim moved toward the
       defendant as she held a knife at her waist. She stabbed him once, then immediately screamed
       that she did not mean to hurt him and called for help. Here, defendant was trying to prevent
       Gladney from leaving by keeping him from taking his bicycle. As they struggled over the
       bicycle, defendant swung the knife at Gladney, stabbing him three times. There is no evidence
       that Gladney threatened defendant. The stab wound to Gladney’s cheek was deep enough to
       strike the carotid artery. Defendant was not merely swinging the knife recklessly in Gladney’s
       direction. Given the dearth of evidence of recklessness, we conclude that the trial court did not
       abuse its discretion in refusing to give a jury instruction on involuntary manslaughter. Since no
       error occurred, we reject defendant’s plain error argument.
¶ 58        Defendant next argues that the trial court erred in refusing to give a jury instruction on
       second degree murder based upon serious provocation. He asserts that he and Gladney were
       engaged in mutual combat when the stabbing occurred.
¶ 59        A person commits second degree murder when he or she commits first degree murder and
       either of two mitigating factors exists. The first factor involves an unreasonable belief in
       self-defense. The trial court gave a jury instruction on this factor. The second mitigating factor
       is that at the time of the killing, the offender was acting under a “sudden and intense passion
       resulting from serious provocation by the individual killed or another whom the offender
       endeavors to kill, but he or she negligently or accidentally causes the death of the individual
       killed.” 720 ILCS 5/9-2(a)(1) (West 2014). The statute defines “[s]erious provocation” as
       “conduct sufficient to excite an intense passion in a reasonable person.” 720 ILCS 5/9-2(b)
       (West 2014). The only categories recognized by this court to constitute serious provocation are
       substantial physical injury or substantial physical assault, mutual quarrel or combat, illegal
       arrest, and adultery with the offender’s spouse. People v. Garcia, 165 Ill. 2d 409, 429 (1995).
       Mutual combat is a fight or struggle that both parties enter willingly or where two persons,
       upon a sudden quarrel and in hot blood, mutually fight upon equal terms and where death
       results from the combat. People v. Austin, 133 Ill. 2d 118, 125 (1989).
¶ 60        In Austin, the defendant was convicted of murdering a bus driver. She had attempted to use
       a student bus pass on a school holiday, which the driver told her she could not do. The
       defendant asked to remain on the bus. The driver told the defendant to either pay full fare or
       leave the bus. Failing that, she would be removed. Other passengers testified that as the driver
       reached for the nearby telephone, the defendant struck her in the face. The driver rose from her
       seat, and she and the defendant began to exchange blows. The defendant pulled a gun from her
       waistband, and as the two struggled over the gun, the defendant fired a shot into the floor of the


                                                   - 13 -
       bus. The fight continued outside the bus, where the defendant shot the driver and fled. The
       defendant testified that she asked for a transfer ticket, and the driver told her to get off the bus.
       The defendant attempted to take a transfer ticket and the driver prevented her from doing so by
       striking the defendant’s hand with a CTA transfer punch. The defendant testified that she
       struck the driver and they fought. The defendant said she thought brandishing the gun would
       frighten the driver into stopping the fight and that she fired the gun at the floor of the bus for
       this purpose. The defendant maintained that she did not know how the gun went off the second
       time and that she did not intend to shoot the driver. Id. at 122-23.
¶ 61       The defendant requested a jury instruction on voluntary manslaughter based upon serious
       provocation. The trial court refused to give the instruction because the defendant had initiated
       the altercation and the parties had not fought on equal terms, since the defendant used a gun.
       The appellate court reversed and remanded for a new trial, finding the instruction should have
       been given. The court found the differing testimony as to who was the aggressor, the similar
       size of the defendant and the driver, and the injuries suffered by the defendant during the fight
       to be sufficient evidence of serious provocation to require the giving of the defendant’s
       requested instruction. Id. at 123.
¶ 62       This court reversed the appellate court, finding no evidence of mutual combat. The bus
       driver did not enter the fight willingly, nor was the fight between the defendant and the driver
       on equal terms. This court noted that one who instigates combat cannot rely on the victim’s
       response as evidence of mutual combat sufficient to mitigate a killing from murder to
       manslaughter. The defendant admitted that she wrongfully boarded the bus and attempted to
       wrongfully take a transfer ticket. The driver attempted to prevent this by hitting the defendant
       on the hand. It was the defendant who initiated the events that led to the shooting, and the
       driver’s response to this cannot be used by the defendant to show that there was mutual
       combat. This court also noted that the fight was not on equal terms. The emphasis on the
       relative physical size of the parties is misplaced. Rather, the provocation must be proportionate
       to the manner in which the accused retaliated. The defendant shot and killed an unarmed
       woman whose provocation was to speak gruffly to the defendant and strike her on the hand
       with a transfer punch. Shooting the driver was an act completely out of proportion to the
       provocation. Thus, this court found there was no mutual combat. Id. at 125-27.
¶ 63       Noting the appellate court’s reliance on Austin in this case, defendant argues that his case is
       more like the situation in People v. Leonard, 83 Ill. 2d 411 (1980). There, the defendant was
       associated with a nightclub that leased space in a building. The club was evicted for
       nonpayment of rent. The defendant appeared at the building late one evening to collect items.
       The victim, a security guard, called the manager and said the defendant had a gun. Witnesses
       testified that they saw the defendant and the victim emerge from the building struggling over a
       gun that the defendant was holding by the handle. The victim’s hand was on the gun’s barrel.
       The witnesses heard a shot and saw the victim fall back and cough up blood. The victim
       continued to fight with the defendant until he was no longer able to do so. At that point, the
       defendant pushed the victim over a banister, and the victim fell about six feet to the ground.
       The defendant then leaned over the banister and screamed at the victim. The defendant
       suffered a lacerated lip that required sutures. The victim suffered lacerations to his head and his
       right hand. The trial court declined the defendant’s request to give the jury a voluntary
       manslaughter instruction. The defendant was convicted of murder. The appellate court
       reversed and remanded for a new trial, finding error in the admission of the victim’s statement

                                                    - 14 -
       to the manager about defendant having a gun and in the refusal to give a jury instruction on
       voluntary manslaughter. Id. at 414-17, 419-20.
¶ 64        This court concluded that there was evidence of mutual combat. The court noted that it was
       unknown how the physical injuries to the defendant and the victim occurred. The witnesses
       testified only to the struggle over the gun. The statements made to the victim after the struggle
       ended are evidence that the defendant was acting under an intense passion. While the intent to
       kill may have been formulated prior to the incident, it is equally true that the intent could have
       arisen during the altercation. The trial court also wrongly excluded evidence of the defendant’s
       physical condition two days after the occurrence. That evidence would have shown that the
       defendant had a swollen lip, scratches on his face, and bluish discoloration around his eyes. Id.
       at 421.
¶ 65        Defendant’s attempt to compare his situation to that in Leonard fails. Here, while no one
       witnessed the beginning of the altercation between defendant and Gladney, there was
       testimony that on the day of the incident, defendant was walking around holding a knife and
       threatening to kill Gladney based on his belief that Gladney was having an affair. Thus,
       defendant was spoiling for a fight before Gladney arrived at the house that evening. Defendant
       was armed with a knife during the altercation, and Gladney was unarmed. There was no
       evidence that Gladney attempted to take the knife from defendant. The only injuries suffered
       by defendant were a superficial laceration on his lip and scrapes on his knees. Gladney, on the
       other hand, suffered three knife wounds, one of them fatal. He also had abrasions on his left
       arm and both legs. He had no defensive wounds. Even if, as defendant contends, Gladney did
       hit him, defendant’s response was completely out of proportion to the provocation. We also
       note the evidence that this was not the first time defendant had stabbed Gladney; some months
       prior to the incident in question, defendant had stabbed Gladney in the head with a knife during
       an argument.
¶ 66        Defendant also cites People v. Robinson, 189 Ill. App. 3d 323 (1989), and People v.
       Phillips, 159 Ill. App. 3d 142 (1987). In Robinson, there was evidence of a violent, heated
       argument between the defendant and the victim. Two knives were recovered from the scene.
       One knife was found underneath the victim’s body, from which the appellate court concluded
       that a jury could find that both parties were armed. There was evidence that the victim may
       have provoked the argument. The appellate court concluded that it was for the jury to
       determine whether the presence of two weapons plus the other evidence was sufficient to make
       the homicide voluntary manslaughter rather than murder. Robinson, 189 Ill. App. 3d at 350-51.
¶ 67        In Phillips, the defendant was convicted of murder for stabbing a supervisor at his place of
       employment. The defendant testified that he had a knife and went into the supervisor’s office
       with the intent to scare him into stopping harassment defendant claimed he had been subjected
       to. He stated that the supervisor grabbed the knife and attacked him. The two struggled over the
       knife before the defendant stabbed the supervisor. The appellate court held that the trial court
       should have given an instruction on the serious provocation theory of voluntary manslaughter.
       Phillips, 159 Ill. 2d at 148. These two cases are distinguishable from the case at bar. Here,
       defendant was the only participant in possession of a weapon. There was no evidence of a
       struggle over the knife. Defendant suffered far less serious injuries than did Gladney. In
       addition, the fact that defendant tried to keep Gladney from taking the bicycle suggests that
       Gladney wanted to leave, while defendant continued the fight by preventing him from doing


                                                   - 15 -
       so. We agree with the trial and appellate courts that there was insufficient evidence of serious
       provocation to warrant the requested jury instruction. We therefore conclude that the trial court
       did not abuse its discretion in refusing to instruct the jury on second degree murder based upon
       serious provocation.

¶ 68                                          CONCLUSION
¶ 69        We hold that the proper standard of review of a trial court’s refusal to give a requested jury
       instruction is abuse of discretion. Because defendant failed to preserve his claim that the trial
       court erred in refusing to give a jury instruction on involuntary manslaughter, we review the
       claim for plain error. Having done so, we hold that the trial court did not abuse its discretion in
       refusing to give defendant’s tendered instructions on involuntary manslaughter. Thus, because
       there was no error, we reject defendant’s plain error argument. In addition, we hold that the
       trial court did not abuse its discretion in refusing to give defendant’s tendered instruction on
       second degree murder based upon serious provocation.

¶ 70      Appellate court judgment affirmed.

¶ 71        JUSTICE BURKE, dissenting:
¶ 72        At various times, this court has held that a trial court’s decision as to whether there is
       sufficient evidence to support the giving of a lesser-included offense or affirmative defense
       jury instruction is a question of law subject to de novo review. See People v. Washington, 2012
       IL 110283, ¶ 19 (the question of whether sufficient evidence exists in the record to support the
       giving of a second degree murder jury instruction based on an unreasonable belief in
       self-defense is a question of law subject to de novo review); People v. Everette, 141 Ill. 2d 147,
       157 (1990) (it is a matter of law whether a defendant has met the evidentiary minimum
       entitling him to instructions on an affirmative defense); People v. Lockett, 82 Ill. 2d 546 (1980)
       (trial court erred in failing to give voluntary manslaughter—now, second degree
       murder—instruction). At other times, we have said that where there is sufficient evidence to
       support the giving of such an instruction, the trial court’s refusal to give the instruction
       constitutes an abuse of discretion. See People v. Hari, 218 Ill. 2d 275, 296 (2006) (“where
       there is some evidence to support an affirmative defense instruction, the trial court’s refusal to
       instruct the jury constitutes an abuse of discretion even if the evidence is conflicting”); People
       v. Davis, 213 Ill. 2d 459, 475-76 (2004) (where some evidence supports the lesser-included
       [involuntary manslaughter] instruction, the circuit court’s failure to give the instruction
       constitutes an abuse of discretion); People v. Jones, 175 Ill. 2d 126, 131-32 (1997) (“A
       defendant is entitled to an instruction on his theory of the case if there is some foundation for
       the instruction in the evidence, and if there is such evidence, it is an abuse of discretion for the
       trial court to refuse to so instruct the jury.”). These irreconcilable and inconsistent statements
       have created confusion regarding the appropriate analysis and standard of review in cases
       where the trial court has denied proffered instructions on lesser-included offenses,
       lesser-mitigated offenses, theories of the case, and affirmative defenses. People v. Willett,
       2015 IL App (4th) 130702.
¶ 73        In this appeal, defendant, Stanley McDonald, asks us to reconcile the conflicting case law
       and clarify the proper standard when reviewing a trial court’s decision to deny a defendant’s


                                                    - 16 -
       requested jury instruction on a lesser-included offense. The State argues, and the appellate
       court held, that a trial court’s decision regarding the giving of such an instruction is reviewed
       for an abuse of discretion. 2014 IL App (1st) 121009-U. Defendant contends, however, that in
       situations such as this, the proper standard of review is “de novo.” He asks us to apply that
       standard and find that the trial court erred when it refused to instruct the jury at his trial on the
       lesser-included offenses of second degree murder predicated on serious provocation and
       involuntary murder.
¶ 74        The majority begins its analysis by acknowledging that “this court has at times been less
       than clear about the standard to be used in determining whether sufficient evidence exists to
       warrant the giving of a jury instruction.” Supra ¶ 23. After reviewing case law, the majority
       first concludes that “the appropriate standard for determining whether a defendant is entitled to
       a jury instruction on a lesser-included offense is whether there is some evidence in the record
       that, if believed by the jury, will reduce the crime charged to a lesser offense, not whether there
       is some credible evidence.” (Emphases in original.) Supra ¶ 25. The majority further
       concludes:
                “It is not the province of the trial court to weigh the evidence when deciding whether a
                jury instruction is justified. Lockett, 82 Ill. 2d at 552-53; Jones, 175 Ill. 2d at 132.
                Requiring that credible evidence exists in the record risks the trial court invading the
                function of the jury and substituting its own credibility determination for that of the
                jury. Willett, 2015 IL App (4th) 130702, ¶ 88.” Supra ¶ 25.
¶ 75        Despite this holding, and without offering any explanation for giving deference to the trial
       court’s assessment of the evidence, the majority rejects defendant’s contention that the
       standard of review is de novo and affirms the appellate court’s judgment, holding that the
       standard for reviewing a trial court’s refusal to instruct the jury on a lesser-included offense is
       “abuse of discretion.” Supra ¶ 42. The majority then affirms defendant’s conviction for first
       degree murder, finding that the trial court did not abuse its discretion when it refused to instruct
       the jury on second degree murder (provocation) and involuntary manslaughter. Supra ¶¶ 57,
       67. I disagree, and accordingly, I respectfully dissent.
¶ 76        It has long been the position of this court—and the majority agrees—that a defendant is
       entitled to a jury instruction on a lesser-included offense if “there is some evidence in the
       record that, if believed by the jury, will reduce the crime charged to a lesser offense.”
       (Emphasis in original.) Supra ¶ 25. See People v. Wilmington, 2013 IL 112938, ¶ 47; People v.
       Kolton, 219 Ill. 2d 353, 360 (2006); People v. Medina, 221 Ill. 2d 394 (2006); People v.
       Hamilton, 179 Ill. 2d 319 (1997); People v. Landwer, 166 Ill. 2d 475, 486 (1995); People v.
       Novak, 163 Ill. 2d 93, 108 (1994). Thus, when deciding whether to give the jury a proffered
       lesser-included offense instruction, the trial court’s sole duty is to determine whether there is
       some evidence in the record to support the giving of that instruction. The quantum of evidence
       necessary to warrant the giving of an instruction is low. As we said in Hari, even “[v]ery slight
       evidence upon a given theory of a case will justify the giving of an instruction.” 218 Ill. 2d at
       296.
¶ 77        Moreover, the trial court may not assess the credibility of the evidence. As the appellate
       court in Willett held:
                “If the trial court’s own credibility determination were allowed to stand in the way of
                the jury’s being instructed on a lesser-included offense, the court would be usurping the


                                                    - 17 -
                jury’s most basic function. Indeed, at the core of the right to a trial by jury is the
                understanding that lay jurors might weigh evidence and assess credibility differently
                than trial judges. However, the ‘credible evidence’ standard—or any standard, for that
                matter, which purports to give the court ‘discretion’ to decide what the evidence does
                or does not show—invites the court to substitute its own credibility determination for
                that of the jury. In so doing, the court short-circuits the defendant’s right to have his
                guilt or innocence on all applicable charges determined by a jury of his peers.”
                (Emphasis in original.) 2015 IL App (4th) 130702, ¶ 88.
¶ 78       Although the majority agrees that a trial court may not assess the credibility of the
       evidence, it holds that the standard when reviewing a trial court’s decision to deny a proffered
       lesser-included offense jury instruction is abuse of discretion. The majority finds this standard
       appropriate because, “historically, this court has deferred to the trial court’s decision as to
       whether sufficient evidence supports a particular jury instruction.” Supra ¶ 38. However, the
       majority then cites People v. Jones, 219 Ill. 2d 1, 31 (2006), and People v. Kite, 153 Ill. 2d 40,
       46 (1992), for the proposition that “[i]t is well settled that on issues of credibility of witnesses,
       this court will, necessarily, defer to findings of the trial court.” Supra ¶ 38. If, as the majority
       holds, “[i]t is not the province of the trial court to weigh the evidence when deciding whether a
       jury instruction is justified” (supra ¶ 25), what justification is there for the majority’s holding
       that abuse of discretion is the proper standard of review? I can find none.
¶ 79       When reviewing a trial court’s denial of a proffered lesser-included offense instruction, the
       question is the correctness of the trial court’s determination that defendant has not presented
       any evidence that would entitle him to the instruction. See United States v. Lomax, 816 F.3d
       468, 475-77 (7th Cir. 2016). In answering this question, the reviewing court must
       independently examine the evidence of record and decide whether it contains any evidence
       that, if believed by the jury, would support a finding of guilt on the lesser included offense.
       Because the trial court does not assess the credibility of the evidence, there is no reason for a
       reviewing court to give deference to the trial court’s determination. Thus, a de novo standard
       governs the review of the trial court’s determination.
¶ 80       Turning now to the evidence presented in this case, it shows that in May 2004, defendant
       stabbed Gladney, his paramour, during a physical altercation between the two men. Gladney
       later died from complications resulting from his stab wounds. Defendant was tried on charges
       of first degree murder. Count one alleged that defendant intentionally and knowingly stabbed
       and killed Gladney. Count two alleged that defendant stabbed Gladney, knowing that his
       actions created a strong probability of death or great bodily harm. At trial, the court found there
       was some evidence that warranted instructing the jury on self-defense and second degree
       murder predicated on an unreasonable belief in self-defense but refused defendant’s proffered
       instructions on second degree murder predicated on serious provocation and involuntary
       manslaughter. Defendant argues that this was error because there was some evidence in the
       record from which the jury could have found him guilty of these lesser offenses. Specifically,
       defendant argues that an involuntary manslaughter instruction should have been given because
       the evidence showed that the stabbing took place during an altercation between two men of
       similar size, two of the stab wounds were superficial, and the fatal stab wound to Gladney’s
       face was unusual and not indicative of an attempt to kill. Furthermore, defendant pointed out
       that the evidence showed that he was upset with Gladney because he believed Gladney was
       having an affair, that both he and Gladney were intoxicated, and that immediately after

                                                    - 18 -
       Gladney was stabbed, defendant called for help and implored Gladney to “please don’t die.”
       Thus, defendant argues that there was some evidence from which the jury could have found
       that he did not intentionally kill Gladney.
¶ 81       The majority acknowledges this evidence but states,
                “weighing against these factors is the evidence that defendant had cut Gladney with a
                knife during an argument several months before the fatal stabbing. In addition, on the
                day of the fatal incident, defendant, while holding a knife, expressed his belief that
                Gladney was having an affair and threatened to kill Gladney. We also note the evidence
                that defendant was armed with a knife during the argument, while Gladney was
                unarmed. The testimony of Charlotte Davis as to who started the fight was equivocal at
                best. While she testified that Gladney ‘probably’ hit defendant, her testimony indicated
                that she was not paying attention to defendant and Gladney until she heard Gladney cry
                out and saw him holding his hand over his eye. We also note that defendant stabbed
                Gladney not once but three times.” Supra ¶ 56.
¶ 82       It seems that the majority concedes that there is some evidence that the stabbing was not
       done with an intent to kill. However, it then does exactly what it held the trial court could not
       do—it weighs the evidence against other evidence of record. The majority fails to apply the
       standard that it holds is the appropriate standard for determining whether a defendant is
       entitled to a jury instruction on a lesser-included offense—whether there is some evidence in
       the record that, if believed by the jury, will reduce the crime charged to a lesser offense.1
¶ 83       I would find error in the trial court’s refusal to instruct on involuntary manslaughter. As the
       majority explains, the difference between first degree murder and involuntary manslaughter
       lies in the defendant’s mental state. To prove murder, the State is required to prove that
       defendant acted intentionally, knowing that there was a strong possibility that his conduct
       would cause death or great bodily harm. Involuntary manslaughter, on the other hand, is an
       unintentional killing where the conduct that caused death was performed recklessly, that is,
       with a conscious disregard of a substantial and unjustifiable risk that the actions would cause
       death. 720 ILCS 5/9-3(a), 4-6 (West 2014).
¶ 84       It is clear to me that defendant presented some evidence from which the jury could find that
       he did not intentionally kill Gladney. Evidence presented at trial indicated that defendant was
       upset with Gladney because he believed Gladney was having sex with other people. Gladney
       returned to the apartment he shared with defendant around 4 p.m., and the two men spoke
       without incident. However, Gladney left and did not return to the apartment until about 10
       p.m., when an argument ensued. Defendant did not want Gladney to be able to leave again, so
       he grabbed Gladney’s bike to prevent that from happening. The two men then engaged in a
       struggle over Gladney’s bike. There was some evidence that Gladney struck defendant in an
       effort to get him to release the bike and that defendant then lashed out at Gladney, trying to
       prevent Gladney from getting the bike. There was also evidence that defendant was devastated



           1
            Arguably, the majority is not even applying its own standard of review, since it holds that a
       defendant is entitled to an instruction on his theory of the case if there is some foundation for the
       instruction in the evidence and, if there is such evidence, it is an abuse of discretion for the trial court to
       refuse to so instruct the jury. Supra ¶ 38.

                                                         - 19 -
       when he discovered that Gladney was severely injured. Defendant cried out for help and
       begged Gladney not to die.
¶ 85       Defendant argues that “[t]he jury was asked to choose between two competing theories
       which were supported by the evidence. The failure to provide the jury with the [involuntary
       manslaughter] instruction deprived defendant of a fair trial.” I agree and, for that reason, would
       find that the trial court erred when it refused to instruct the jury on involuntary manslaughter.
¶ 86       The other instruction that the trial court refused to give was second degree murder based on
       provocation. To decide whether the trial court erred in refusing to give this instruction requires
       a review of the record to determine whether there is any evidence of provocation. The only
       recognized categories of serious provocation are physical injury/assault, mutual quarrel or
       combat, illegal arrest, or adultery with the offender’s spouse.
¶ 87       In this case, defendant claimed provocation based on mutual quarrel. Thus, to warrant an
       instruction on provocation, the defendant had to present some evidence that he and the victim
       engaged in “mutual quarrel” or combat as defined by law. Mutual combat has been defined as
       “a fight or struggle which both parties enter willingly or where two persons, upon a sudden
       quarrel and in hot blood, mutually fight upon equal terms and where death results.” People v.
       Austin, 133 Ill. 2d 118, 125 (1989).
¶ 88       Here the evidence showed that, on the day of the stabbing, defendant had been upset with
       Gladney much of the day. Defendant’s cousin, Charlotte Davis, testified that defendant was
       upset because he believed Gladney was having “an affair” with someone else. As noted earlier,
       there was also evidence that, on the evening of the stabbing, Gladney returned home at about 4
       o’clock, at which time Gladney talked with defendant and then left again on his bike. At
       around 10 p.m., Gladney returned home again. Both defendant and Gladney had been drinking
       that day, and Gladney was also under the influence of cocaine. Upon Gladney’s return, the two
       men engaged in a heated argument and scuffle, instigated by the fact that defendant was trying
       to bring Gladney’s bike into the basement apartment to prevent Gladney from leaving again.
       Although no one saw how the fight began, Davis heard the two men struggling over the bike on
       the stairs leading to their basement apartment. There was testimony that Gladney was angry
       with defendant and told him not to “mess” with his bike. Also, there was evidence that, after
       the struggle and defendant was taken into custody, he was taken to the hospital, where he
       received medical treatment for a split lip and other abrasions. These injuries were some
       evidence that Gladney hit defendant, which supports defendant’s claim of mutual combat.
       Importantly, the trial court believed this evidence was sufficient to support giving the
       instruction on self-defense and unreasonable belief in self-defense.
¶ 89       As the two men fought over the bike, Gladney was stabbed by defendant. Two of the three
       stab wounds suffered by Gladney were superficial. Although the third was not, the medical
       examiner testified that the third wound, which eventually caused Gladney’s death, was unusual
       in that the wound was to Gladney’s face and the knife struck the carotid artery—something that
       one would not have expected to occur with a facial wound. There was no testimony about the
       manner in which the wound was inflicted, and there was no evidence to show that, at the time
       of the stabbing, defendant was intentionally trying to harm Gladney. From the evidence
       presented, the jury could have found that the stab wounds occurred accidentally in the course
       of the struggle over the bike.



                                                   - 20 -
¶ 90       I note, too, that when the trial court refused to give the instruction on second degree
       murder/provocation, the court said the evidence of provocation was “very, very, very sketchy.
       I don’t know if it arises to a scintilla.” Also, the appellate court, after reviewing all of the
       evidence regarding provocation stated:
                “[W]hile a different judge or even we ourselves may have reached a different ruling,
                we cannot say that the trial court abused its discretion in declining to instruct the jury
                on mitigation due to mutual combat.” 2014 IL App (1st) 121009-U, ¶ 58.
¶ 91       From the comments quoted above, it appears that both the trial court and the appellate court
       found “some evidence” of provocation had been presented at trial. After all, the trial court
       found sufficient evidence of mutual combat to warrant instructing the jury on self-defense and
       unreasonable belief in self-defense. Thus, I would find that some evidence was presented to
       warrant an instruction on second degree murder (provocation) and, therefore, the trial court
       erred when it refused to instruct the jury on that offense.
¶ 92       The majority, when considering whether a second degree murder/provocation instruction
       should have been given, merely distinguishes the cases cited by defendant. It only discusses
       the evidence as it related to these other cases. The majority then concludes that the trial court
       did not abuse its discretion because “there was insufficient evidence of serious provocation to
       warrant the requested jury instruction.” The majority, however, does not apply the standard it
       earlier found to be appropriate—the majority never considers whether there is some evidence,
       even if very slight, from which the jury could have found defendant guilty of the lesser offense.
¶ 93       In sum, I cannot join the majority’s determination that abuse of discretion is the proper
       standard for reviewing a trial court’s decision to refuse a lesser-included offense instruction.
       The majority agrees that, when deciding whether there is some evidence in the record to
       support the giving of a lesser-included offense instruction, the trial court may not assess the
       credibility of the evidence. That being so, why should the trial court’s determination be given
       any deference? The majority offers no explanation. I also do not agree with the majority’s
       finding that the instructions proffered by defendant were not warranted by the evidence. The
       majority, rather than apply the proper standard and determine whether there was some
       evidence to support the giving of the instruction, does exactly what it said the trial court is not
       supposed to do—it weighs the evidence. In this way, the majority usurps the function of the
       jury and, thereby, demonstrates a lack of confidence in the jury’s ability to fulfill its role.
       Accordingly, I dissent.
¶ 94       JUSTICES FREEMAN and KILBRIDE join in this dissent.




                                                   - 21 -